                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JENNIFER COLEGROVE,                              )
                                                 )
               Petitioner,                       )
                                                 )
       V.                                        )             No. 4:19-CV-434 RLW
                                                 )
CHRIS McBEE,                                     )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       Petitioner filed her petition for writ of habeas corpus in the United States District Court

for the Western District of Missouri along with a Motion and Affidavit in Support of Request to

Proceed as a Poor Person. ECF Nos. 1, 2. The Western District transferred the petition to this

Court and at the same time, provisionally granted petitioner leave to proceed in forma pauperis

under 28 U.S.C. § 1915 in this matter. ECF No. 4. Upon review of the financial information, the

Court has determined that petitioner is unable to pay the filing fee and will grant Petitioner leave

to proceed informapauperis. See 28 U.S.C. § 1915.

       According! y,

       IT IS HEREBY ORDERED that petitioner's motion for leave to proceed informa

pauperis is GRANTED.

       Dated   this/~ of March, 2019.

                                                ~!~
                                                  UNITED STATES DISTRICT JUDGE
